This is the employer's application for certiorari to review the award of compensation in a hernia case. Admittedly there had been a pre-existing hernia which had been operated *Page 444 
some time before the alleged accident. There was a question of fact as to whether or not application of force directly to the abdominal wall produced the condition for which compensation was sought, and a question of law is presented as to the compensability of an aggravation of a pre-existing condition of this sort. In view of the holdings of our courts on like and similar questions, Furferi v. Pennsylvania Railroad Co.,117 N.J.L. 508; Mandel v. Federal Shipbuilding and Drydock Co.,132 Id. 513; reversed, 133 Id. 311; Fusco v. CambridgePiece Dyeing Corp., 135 Id. 160; 50 Atl. Rep. (2d) 870, we are of the opinion that a debatable question is presented and that a writ of certiorari should be allowed.